Citation Nr: 1446470	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case has since been transferred to the Atlanta, Georgia VARO.  

The Veteran testified before the undersigned at an August 2014 hearing at the RO.  A transcript has been associated with the file.

At his August 2014 hearing, the Veteran submitted additional evidence in the form of 2 letters from a private physician.  The Veteran waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for residuals of prostate cancer, which he asserts are related to symptoms that initially manifested during active service.  The Board must remand the claim to obtain outstanding evidence and for a VA medical examination and opinion.

The Veteran's service treatment records do not indicate any complaints or treatment related to the prostate.  However, the Veteran testified at his August 2014 Board hearing that while he was on active duty, he began experiencing a frequent need to urinate, accompanied by a fever.  He stated he was hospitalized for these symptoms at Fifth General Hospital in Germany for four days, where he was told he had "an unknown disease."  However, these records are not contained within the claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The AOJ/AMC should request copies of any outstanding hospital service records for the Veteran's period of active service at Fifth General Hospital in Germany, relating to the Veteran's treatment for fever and problems with frequent urination.  

Further, a VA examination and opinion are needed.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was never afforded a VA examination and opinion that address the extent of the Veteran's claimed residuals of prostate cancer and whether any such residuals are related to military service.

In two September 2014 letters, Dr. M.F. recounted the extensive treatment he and his medical partners provided to the Veteran following his discharge from service.  Specifically, Dr. M.F. noted treatment for prostatitis beginning in November 1972, and continuing throughout the 1970s.  Dr. M.F. also noted treatment for hematuria in the 1980s and 1990s, continuing until the Veteran was diagnosed with cancer in 1997 and subsequently underwent a prostatectomy.  Dr. M.F. stated that the Veteran's prostate symptoms began in service and continued after discharge.  However, Dr. M.F. did not clearly state whether the Veteran's prostatitis diagnosed in November 1972 led to the Veteran's prostate cancer.  

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for residuals of prostate cancer.  The examiner should offer an opinion as to whether the Veteran's prostate cancer is directly related to service, or treatment with Dr. M.F. and partners for prostatitis and related symptoms beginning in November 1972.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should request copies of any hospital/clinical service records from May 1970 to January 1972 at Fifth General Hospital in Germany, relating to the Veteran's treatment for fever and problems with frequent urination.  All efforts to obtain these records should be fully documented.

2.  Thereafter, schedule a VA examination to address the Veteran's claimed residuals of prostate cancer.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

Based on all the evidence, including Dr. M.F.'s September 2014 letter which sets forth a detailed medical history of the Veteran's complaints and treatment, the examiner should determine the following: 
	
a.  Whether the Veteran's prostate cancer/residuals of prostate cancer is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The Veteran contends that he experienced urinary problems beginning in service which continued after service.  The Veteran contends that his urinary problems, including prostatitis, led to his development of prostate cancer.   

3.  Then, the AOJ/AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

